Citation Nr: 0719412	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-35 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to a disability rating greater than 20 
percent for residuals of a gunshot wound (GSW) to the left 
buttock, Muscle Group XVII, with retained foreign bodies.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active service from August 1950 to September 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board issued a decision in May 2006 in which it denied an 
increased rating for the veteran's GSW to the left buttock.  
The veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, in a February 2007 Order, the Court 
partially vacated the Board decision and remanded the case to 
the Board for consideration of additional diagnostic codes 
and for the Board to provide adequate reasons and bases.  

Upon return from the Court, the Board sent a letter to the 
veteran in March 2007 informing him that he had 90 days to 
submit additional evidence with an indication as to whether 
he desired a remand for the Agency of Original Jurisdiction 
(AOJ) to consider the evidence or whether he waived this 
right and wanted the Board to consider any additional 
evidence submitted.  See generally 38 C.F.R. § 1304 (2006).  

In response, in April 2007, the veteran submitted an 
additional personal statement with a request to remand the 
case to the AOJ for consideration of the new evidence.  
However, in June 2007 correspondence, the veteran's 
representative clarified that the veteran actually intended 
to waive AOJ consideration of the evidence.  Thus, the Board 
accepts it for inclusion in the record and consideration by 
the Board at this time. Id.      

The issue of service connection for a lumbar spine disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service medical records reflect debridement of the wound 
to the left buttock, but no infection, sloughing of soft 
parts, or intermuscular scarring; current medical evidence 
shows some tenderness and pain, but is negative for muscle or 
tissue loss or significant weakness associated with the in-
service muscle injury.    

2.  The veteran's left buttock scar due to his GSW is 
superficial and tender to palpation.  

3.  The veteran's range of motion of the left hip due to his 
GSW is limited to 70 degrees of flexion with considerable 
pain and grimacing upon motion.    


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for residuals of a GSW to the left buttock, Muscle 
Group XVII, with retained foreign bodies have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.56, 4.73, Diagnostic Code 5317 (2006).   

2.  The criteria for a compensable disability rating for a 
residual tender scar due to his GSW are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, 
Diagnostic Code 7804 (2006); 4.118, Diagnostic Code 7804 
(2002); Esteban v. Brown, 6 Vet. App. 259 (1994).    

3.  The criteria for a compensable disability rating for left 
hip limitation of motion due to his GSW are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Code 5252 (2006); 4.118, Diagnostic Code 7805 
(2006); Esteban v. Brown, 6 Vet. App. 259 (1994).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected disability is currently 
evaluated as 20 percent disabling (i.e., "moderate" in 
severity) under Diagnostic Code (Code) 5317, injury to Muscle 
Group XVII.  38 C.F.R. § 4.73.  

Muscle Group XVII consists of pelvic girdle group 2, which 
functions in extending the hip, abducting the thigh, and 
steadying the pelvis in support of the body.  The next higher 
rating, 40 percent, is assigned when disability of this 
muscle group is "moderately severe".   

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Evaluation of muscle injuries as slight, 
moderate, moderately severe, or severe, is based on the type 
of injury, the history and complaints of the injury, and 
objective findings.  38 C.F.R. § 4.56(d).

"Moderately severe" muscle disability results from a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service or other records should 
show hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).    

Service medical records showed that in late July 1951 the 
veteran incurred a penetrating shell fragment wound to the 
left buttock.  There was no artery or nerve damage.  X-rays 
showed a foreign body in the left buttock.  The wound was 
debrided and dressed, and the veteran was shipped to an 
evacuation hospital.  Notes from the hospitalization stated 
that the wound was debrided twice and then allowed to heal.  
The veteran was discharged from the evacuation hospital early 
in September 1951 and moved to a different facility for 
another week of convalescence.  

Notes from the final discharge indicated that he had slight 
residual tenderness in the wound, which was well healed, and 
soreness with prolonged walking.  The report of the September 
1952 separation examination showed only a scar on the left 
buttock.   

During the February 2002 VA muscle examination, the veteran 
complained of pain in the area of the wound that increased 
with walking.  He also had left thigh pain and left leg 
weakness.  The examiner noted a history of stroke with left 
hemiparesis in 1991.  

Examination revealed a faint scar in the area of Muscle Group 
XVII, well healed, appearing as a hyperpigmentation line.  
There was no muscle or tissue loss and no keloid formation.  
There was tenderness on deep palpation of the scar.  Left hip 
abduction was from 0 to 30 degrees, and left hip flexion was 
from 0 to 70 degrees; there was grimacing and complaints of 
pain during range of motion.  The veteran had a slow gait 
with a walker, relying on the right leg, somewhat dragging 
the left leg.  Reflexes were 2+ at the knees and 1+ at the 
ankles.  Muscle strength in the left leg was about 20 percent 
less than in the right leg.  X-rays of the left hip were 
normal except for a one-centimeter metallic density over the 
left pubic area, providing evidence against this claim.    

VA treatment records dated from October 2000 to June 2003 
reflected only general complaints concerning the left buttock 
wound, including associated weakness, and confirmed findings 
from the VA examination.  A May 2001 outpatient note 
indicated that the veteran had another stroke affecting the 
left side in February 2000.  The treatment records generally 
reflect multiple instances of transient ischemic attacks with 
impairment on the left side.  

Based on the above evidence, the Board finds that the overall 
disability picture does not more closely approximate the 
criteria for a 40 percent rating under Diagnostic Code 5317.  
38 C.F.R. § 4.7.  Although the wound was debrided in service, 
there is no evidence of infection, sloughing of soft parts, 
or intermuscular scarring.  The in-service complaints related 
to the wound were limited.  Service medical records, overall, 
do not support this claim. 

In addition, there is no current evidence of muscle or tissue 
loss.  Weakness, pain, and tenderness are present, as 
evidenced by the findings of the February 2002 and October 
2006 VA examiner reports.  However, the cardinal signs of 
muscle disability to include weakness and pain that are 
present in the area of the GSW are adequately reflected in 
the current 20 percent rating assigned for "moderate" 
disability.   

Significantly, although there is weakness and other symptoms 
in the left lower extremity, the February 2002 and October 
2006 VA examiners attributed the weakness to the veteran's 
nonservice-connected prior stroke in 1991 and nonservice-
connected lumbar spine disability, providing more evidence 
against this claim.  

Thus, absent further cardinal signs of muscle disability, the 
Board finds that the preponderance of the evidence does not 
demonstrate "moderately severe" disability from the in-
service wound.  38 C.F.R. § 4.3.  

The Board acknowledges that current X-rays demonstrate a 
retained metallic body in the left buttock.  The presence of 
retained foreign bodies is associated with the criteria for 
severe muscle disability.  See 38 C.F.R. § 
4.56(d)(4)(iii)(A).  However, in light of the service and 
post-service medical record, along with the most recent VA 
examination, which are found to (overall) provide evidence 
against this claim, and in the absence of other evidence 
supporting an increased evaluation, the finding of a retained 
foreign body is insufficient to warrant a higher rating.  See 
Tropf v. Nicholson, 20 Vet. App. 317 (2006) (Tropf II); 
Robertson v. Brown, 5 Vet. App. 70 (1993).  Simply stated, 
without taking into consideration the metallic body, the 
current 20 percent evaluation could not be justified.   

The Board now turns to additional consideration of scars 
under 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805, per 
the instructions of the February 2007 Court Order and Joint 
Motion for Partial Remand.  In this regard, the Board has 
considered the Court's holding in Esteban v. Brown, 6 Vet. 
App. 259 (1994) (veteran is entitled to separate disability 
ratings for different manifestations of the same disability 
when the symptomatology of one manifestation is not 
duplicative or overlapping of the other manifestations).
    
During the course of the veteran's appeal, VA promulgated new 
regulations concerning the evaluation of skin disabilities, 
including scars, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. pt. 4).  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  

However, under Diagnostic Codes 7804 and 7805, there is no 
substantive change from the prior regulations.  Compare 
38 C.F.R. § 4.118 (2006), with 38 C.F.R. § 4.118 (2002).   

Under both the old and new criteria, under Diagnostic Code 
7804, the September 2000 and February 2002 VA examiners both 
noted a superficial but tender and painful scar on the site 
of the left lower buttock GSW.  In contrast, the Board also 
notes that most recently, an October 2006 VA spine examiner 
indicated that the same scar was no longer tender.  However, 
resolving any doubt in the veteran's favor, the Board finds 
that the evidence supports a separate 10 percent rating under 
Diagnostic Code 7804 for a tender scar at the site of the 
service-connected GSW.  38 C.F.R. § 4.3.  This is the maximum 
rating available under that diagnostic code.  
  
The Board now turns to consideration of Diagnostic Code 7805, 
scars rated according to limitation of function of the 
affected part.  In this regard, the Joint Motion instructed 
the Board to consider whether a separate rating could be 
warranted under 38 C.F.R. § 4.71a (2006), Diagnostic Codes 
5251 and 5252, limitation of extension and flexion of the 
thigh due to his scar.    
 
Under Diagnostic Code 5251, if extension of the thigh is 
limited to 5 degrees, a 10 percent rating is warranted.  
Under Diagnostic Code 5252, pertaining to limitation of 
flexion of the thigh, a 10 percent rating is appropriate 
where flexion is limited to 45 degrees; a 20 percent 
evaluation contemplates flexion limited to 30 degrees; and a 
30 percent evaluation contemplates flexion limited to 20 
degrees.  38 C.F.R. § 4.71a (2006).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

According to the February 2002 VA examiner, as to range of 
motion, the veteran exhibited full extension of the left hip, 
but with flexion limited to 70 degrees.  This alone would not 
entitle the veteran to a compensable rating under either 
Diagnostic Code 5251 or 5252.  However, the examiner also 
noted grimacing and pain during range of motion of the left 
hip, especially flexion.  Consequently, functional loss due 
to pain upon motion warrants a compensable 10 percent 
disability rating under Diagnostic Code 5252, limitation of 
flexion of the thigh. 

The Board notes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

When a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
In this case, however, it appears that manifestations of the 
same disability under various diagnoses may be the basis for 
these separate evaluations and that perhaps some (if not all) 
of the veteran's problems may be associated with severe 
nonservice connected disorders.  Notwithstanding, the Board 
finds that a remand of this issue would delay the 
adjudication of this issue significantly and, most likely, 
not provide additional relevant information.  The order of 
the Court must be obeyed.

Notwithstanding the above, without further limitation of 
motion or evidence of functional loss, a higher rating for 
limitation of motion is not warranted.  In essence, any 
functional loss present is more than adequately represented 
in the 10 percent rating assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, 8 Vet. App. at 206.  Without taking into 
consideration pain, the 10 percent evaluation could not be 
justified. 

Accordingly, the preponderance of the evidence supports 
additional 10 percent ratings, but no greater, for a tender 
and painful scar and limitation of motion of the left hip due 
to his service-connected GSW.  38 C.F.R. § 4.3.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment due solely to the 
service-connected disability, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in November 
2001 and December 2003, the RO advised the veteran of the 
evidence needed to substantiate his increased rating claim 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA for the first three elements of notice.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio, supra.

With regard to the first element of notice, July 2006 
correspondence from the RO further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Notably, 
the RO did not provide Dingess notice of the first element 
prior to the initial adjudication on appeal.  Pelegrini, 18 
Vet. App. at 120.  It is important to note that the decision 
in Dingess was only recently issued by the Court.  Therefore, 
there was no basis for the VA to act in accordance with a 
Court decision that did not exist until March 2006.    

In addition, the Board observes that the RO correctly issued 
the initial November 2001 VCAA notice letter prior to the 
March 2002 adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  However, the 
above letter did not meet the 4th element of VCAA notice in 
that it did not ask the veteran to provide any evidence in 
his possession that pertains to the claim. Id at 120-21.  

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

Thus, there is a presumption of prejudice due to the timing 
error for the 1st element of VCAA notice and the content 
error in providing no 4th element VCAA notice.  However, the 
Board finds that prejudice has been rebutted in this case by 
the following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted additional personal 
statements.  In addition, the actual notices provided by the 
VA are clear and pertinent to the veteran's contentions, such 
that a reasonable person could understand what was required 
to prove the increased rating claim.  Further, with regard to 
the fourth element of VCAA notice, the VCAA letter dated in 
December 2003 advised the veteran that the VA would obtain 
"any additional information or evidence."  Overall, even 
though the VA, under Sanders, may have erred by relying on 
various post-decisional documents to conclude that adequate 
VCAA notice has been provided, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, and 
several relevant VA medical examinations.  The veteran has 
not identified any other VA or private medical records 
relevant to the claim on appeal.  The Board has also complied 
with the instructions of the Joint Motion to the Court.  
Neither the veteran nor his representative has stated that 
any additional evidence remains outstanding.  Thus, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

A disability rating greater than 20 percent for residuals of 
a GSW to the left buttock, Muscle Group XVII, with retained 
foreign bodies is denied.

A 10 percent disability rating for a residual tender scar due 
to a GSW is granted.

A 10 percent disability rating for limitation of flexion of 
the left hip due to a GSW is granted.  





REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  The Court routinely vacates Board decisions 
based on this situation.  This fact is especially pertinent 
in this case since the appeal has already been partially 
vacated and remanded by the Court.  

In this regard, in May 2006, the Board remanded the service 
connection for a lumbar spine disorder issue for the agency 
of original jurisdiction (AOJ) to obtain VA treatment records 
and to schedule a VA etiological examination for the veteran.  
The AOJ complied with these requests.  However, after 
completion of this development, the Board also requested the 
AOJ to do the following:

...readjudicate the issue of service 
connection for a lumbar spine disorder.  
If the claim remains denied, furnish 
the veteran and his representative a 
supplemental statement of the case 
[SSOC] and afford the applicable 
opportunity to respond.

As pointed out by the veteran's representative in the April 
2007 Appellant's Post-Remand Brief, the AOJ did not 
readjudicate the issue of service connection for a lumbar 
spine disorder.  No rating decision or SSOC of record was 
ever issued by the AOJ subsequent to completion of the 
additional development.  In this regard, there may have been 
an oversight in that the GSW issue on appeal was transferred 
to the Board due to the Court's remand, such that the AOJ may 
not have had access to the claims folder in order to 
readjudicate the lumbar spine issue.  Simply stated, the 
claims file can not be in two locations at the same time. 

In any event, although it will result in additional delay in 
adjudicating the appeal, a remand is required to ensure 
compliance with the Board's previous remand.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the lumbar 
spine issue on appeal, considering any 
new evidence secured since the October 
2003 statement of the case (SOC).  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative with a SSOC and afford the 
applicable opportunity to respond.
 
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


